COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                              §

 IN THE MATTER OF THE ESTATE OF                    §                No. 08-18-00089-CV
 JOSEPH ABRAHAM, JR. A/K/A
 JOSEPH (SIB) ABRAHAM, JR.,                        §                   Appeal from the

                        Appellant.                 §                 Probate Court No. 1

                                                   §              of El Paso County, Texas

                                                   §               (TC# 2014-CPR02054)

                                                §
                                              ORDER


        Pending before the Court is Appellee’s motion for leave to supplement the clerk’s record

with numerous items. The motion is GRANTED. As authorized by TEX.R.APP.P. 34.5(c)(1),

Appellee shall by letter direct the trial court clerk to prepare, certify, and file in this Court a

supplemental clerk’s record containing each of the items omitted from the record as identified in

Appellee’s motion. The supplemental clerk’s record is due to be filed no later than March 5, 2019.

        IT IS SO ORDERED this 13th day of February, 2019.


                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.